ORDER

PER CURIAM.
Defendant Craig Beck appeals from the judgment entered on his conviction by a jury of distribution of a controlled substance near public housing, in violation of Section 195.218 RSMo (1994). The trial court sentenced defendant to 10 years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*138The judgment is affirmed in accordance with Rule 30.25(b).